 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT

 9                           FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    SHAUN I. CASS,                                       Case No. 1:20-cv-200-NONE-HBK
12                        Plaintiff,                       VOLUNTARY DISMISSAL WITH
                                                           PREJUDICE UNDER FED. R. CIV. P.
13            v.                                           41(a)(1)(A)(ii)
14    L. RIVERA,                                           (Doc. No. 36)
15                        Defendant.                       ORDER TO ASSIGN TO DISTRICT JUDGE
                                                           AND TERMINATE PENDING MOTIONS
16
                                                           (Doc. Nos. 29, 35)
17

18

19

20
21           On July 1, 2021, the parties filed a Stipulation for Voluntary Dismissal. (Doc. No. 36,

22   “Stipulation”). According to the Stipulation, which all parties signed, the parties agree to dismiss

23   the action with prejudice under Fed. R. Civ. P. 41(a)(1)(A)(ii), each party shall bear its own

24   litigation costs and attorneys’ fees. (Id. at 1-2).

25           Accordingly, the Clerk of Court is directed to assign this case to a District Judge, enter a

26   dismissal with prejudice under Fed. R. Civ. P. 41(a)(1)(A)(ii), terminate all pending motions

27   (Doc. Nos. 29, 35) and close this case.

28
 1   IT IS SO ORDERED.
 2

 3   Dated:   July 2, 2021
                             HELENA M. BARCH-KUCHTA
 4                           UNITED STATES MAGISTRATE JUDGE
 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                             2
